Title: Louisa Catherine Adams to Ann Johnson Hellen, 8 July 1799
From: Adams, Louisa Catherine
To: Hellen, Ann Johnson


          
            Berlin July 8th. 1799
          
          I write you again my dear Nancy though I am very angry at your not having answered either of the letters which I wrote you by Mr: T.B.A. when I heared you had removed to Baltimore I flattered myself I should hear from you very often but I am excessively sorry to find myself so much mistaken I will not make any reproaches because I do not wish you to write merely because I ask you I am afraid by your silence you did not like the lace I sent you if you will only limit me as to price I hope I shall be able to execute your other order more to your satisfaction as this Country is famous for china.
          By what Mama writes me I presume ere this letter reaches you I may offer my congratulations on a circumstance which will afford us all a great deal of pleasure you will have from Mama that I have again been ill but you must assure her that I have quite recovered my health as I see by a letter which she wrote to Mrs. Adams that she thinks I decieve her—
          Do pray write to me as often as you can my Cousin must know of frequent opportunities (if not to Hamburg) to England therefore I am sure you can have no good reason for not writing oftener than you have hitherto done—
          I am very anxious to hear how Caroline goes on you remember how she used to talk when we were in England she has howere made good her assertion and is become Miss Johnson You know we had a bett depending on it I am sorroy that it is not in my power to pay my part of it while I am in this Country—
          As I am certain you must be extremely tired of this letter and as letter writing is by no means my fort I shall beg you to present my love to your Husband and my Sisters and to believe me your sincere and affectionate friend and Sister
          
            Louisa C. Adams.
          
          
            P.S. Epps begs to offer her sincere congratulations on your marriage with her duty to yourself and all the family—
          
        